DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on November 24, 2020 (“November 2020 Response”).  The November 2020 Response contained, inter alia, claim amendments (“November 2020 Claim Amendments”) and “REMARKS/ARGUMENTS” (“November 2020 Remarks”).
Claims 9-28 are currently pending and have been examined. 

Claim Objections
Claims 9, 20, and 21 are objected to because of the following informalities:  the first recitation of the “customer profile” reads: “the customer profile” which appears to be a typographical error of “a customer profile.”
Claim 14 recites “based on at data” which appears to be a typographical error of “based on the data.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, Claim 28 is directed to signals per se.
First, because the preamble limits the overall scope of Claim 28 to a “non-transient computer readable medium,” the Examiner finds that the scope of Claim 28 is limited to this “computer readable medium.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer readable medium’ claims as signals.  To support the Examiner’s position that a person of ordinary skill in this art may interpret ‘computer readable medium’ claims as signals, see the broadest reasonable interpretation of “transient” and “computer readable medium” as set forth below and USPTO memorandum1 by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)2 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicant’s computer readable medium claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).3
In order to overcome this rejection, the Examiner recommends, by way of example only, that Applicant amend “non-transient” to “non-transitory.”

Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes4 (“SME Analysis”):
Claims 9-27 are directed to at least one of the statutory categories.
Claims 9-19 and 21-27 are directed to a process.
Claim 20 is directed to an article of manufacture.
Although Claim 28 fails to fall under at least one of the four categories of patent eligible subject matter (as noted above), the claim could be amended to fall under at least one of the four categories of patent eligible subject matter.  In accordance with MPEP 2106 §I when claims fail to fall under at least one of the four categories of patent eligible subject matter and it appears from Applicant’s disclosure that the claims could be amended to be directed to a statutory category, it should be determined whether the claims wholly embrace a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or are a particular practical application of a judicial exception.

Step 2A-Prong 1 of the SME Analysis:
Claim 21 (representative of Claims 9 and 20) recites the following steps: a method for managing feedback communications, the method comprising:
receiving at least one request for a contribution communication identifying:
each of one or more merchants who have agreed to make a contribution to a charity associated with an Automated Cause Marketing (ACM) program when an electronic transaction is conducted with the merchant; and
a percentage of the transaction that each of the one or more merchants has agreed to contribute to the charity associated with the ACM program;
sending the contribution communication for delivery to a mobile communication device associated with the customer profile;
receiving, at least one transaction communication, the at least one transaction communication including:
data associated with a transaction involving a payment identifier associated with the customer profile;
the identity of one said merchant: and
the corresponding said percentage of the electronic transaction that the one said merchant has agreed to contribute to the charity associated with the ACM program;
establish a trigger condition for initiating a feedback acquisition based on the data associated with the transaction, wherein the trigger condition is satisfied when:
associated with the customer profile, receives indication that a location of the mobile communication device is leaving a location associated with the transaction; and
a feedback acquisition delay has elapsed, the feedback acquisition delay based on at the data associated with the transaction;
upon detection of the trigger condition, initiating to cause an input device to receive feedback input;
communicating one or more feedback requests;
receiving feedback audio associated with the customer profile.
These steps describe gathering customer feedback based on a transaction which amounts to which amounts to advertising, marketing or sales activities or behaviors; therefore, these limitations fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Therefore, Claim 21 recites an abstract idea.
Independent Claims 9 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.
Each of the dependent claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis. Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A-Prong 2 of the SME Analysis:
Claims 9-28 recite the additional elements of:
an Internet server hardware system in connection with electronic transactions between cardholders and merchants;
operable via the Internet;
a network of computing resources; and
the receiving of at least one transaction communication is by at least one processor; and
the transaction is an electronic transaction; and
at least one processor on a mobile communication device; and
storing the speech signals on a data storage device.
The requirement to execute the claimed steps/functions using a “processor,” “Internet server hardware system,” or “mobile communication device” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional elements of “operable via the Internet” “network of computing resources,” and “electronic transaction” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element of “storing the speech signals on a data storage device” simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). This limitation does not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 10-19 and 22-28 fail to include any additional elements than those recited above. In other words, each of the remainder of limitations/elements (not recited above) in the respective dependent claims 10-19 and 22-28 further limit the abstract idea.
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using a “processor,” Internet server hardware system,” or “mobile communication device” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional elements of "network of computing resources," “operable via the Internet” and “electronic transaction” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations do not impose any meaningful limits on practicing the abstract 
As discussed above in “Step 2A – Prong 2”, the recited additional element of “storing the speech signals on a data storage device” simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). This limitation does not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, the features of “receives signals,” “initiating signals to cause an input device to receive feedback input,” “generating with a text to speech processor request signals representing request audio on an audio output device of a mobile device,” and “receiving feedback signals representing received at an audio input device of the mobile device” are each recited at a high level of generality and are each recited as performing generic computer functions, routinely used in computer applications (e.g. sending, receiving, storing, processing, etc.) on generic computers.
The courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner:
performing repetitive calculations5,
receiving, processing, and storing data6,
electronically scanning or extracting data from a physical document7,
electronic recordkeeping8,
automating mental tasks9, and
receiving or transmitting data over a network, e.g., using the Internet to gather data10.
As such, these additional element(s), taken individually or in combination, amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of electronic commerce and marketing. These limitations therefore do not qualify as “significantly more”. 
Viewing the additional limitations in ordered combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 10-19 and 22-28 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 10-19 and 22-28 that are not mentioned above further define the abstract idea.
For the reasons stated above, Claims 9-28 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “receiving, at least one transaction communication, the at least one transaction communication including:…the corresponding said percentage of the electronic transaction that the one said merchant has agreed to contribute to the charity associated with the ACM program” which is does not find support in the original disclosure.  The Examiner finds the specification does not support that the contribution information relating to past transactions is expressed as a percentage.  A percentage is a relation, and contribution information is not necessarily a number nor a relation.  Claims 20-21 are similar in this regard; therefore, they are rejected for the same reasons given above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “request signals” and “feedback signals.”  The claim also recite “storing the speech signals on a data storage device.”  However, it is unclear what constitutes the “speech signals.”  For example, in one interpretation the “speech signals” could include the “request signals” and the “feedback signals.”  In a different interpretation the “speech signals” only include the “request signals.”  For purposes of applying the prior art, the “speech signals” only 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 recites “a non-transient computer readable medium comprising software instructions executed by the Internet server hardware system to perform the steps of the computer-implemented method as defined in Claim 21.”
In this instance, Claim 28 can be infringed by mere possession of the computer readable medium bearing the recited instructions without performing the steps of the computer-implemented method.  Note the recitation of “to perform” is part of a functional language recitation describing the intended use of the instructions, not a recitation resulting in active method steps.  Since there is merely an intended use of the steps of the computer-implemented .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen (US 2012/0221400 A1)(“Tietzen”) in view of Scipioni (US 2015/0100457 A1)(“Scipioni”)

As to Claims 9 and 20, Tietzen discloses a computer-implemented method and a non-transitory, computer readable medium or media having stored thereon computer-interpretable instructions ([0012] and [0014]), performed by an Internet server hardware system for managing feedback communications (“feedback,” [0147]”) in a network of computing resources in connection with electronic transactions between cardholders (“purchase may be made using a token such as a stored value card or financial card,” [0127]) and merchants (“merchants,” [0012]) and for enabling a loyalty program (“loyalty program,” [0012]) to be operable via the Internet to engage in real time data communications with the cardholders and the merchants (Fig.3, Fig.6, [0012], [0014], “real time” [0137]), wherein the method comprises a plurality of steps, each being performed by the Internet server hardware system executing software (“software” [0170]), wherein the steps include:
receiving at least one request (search and filter of search, [0152]) for a contribution communication identifying:
each of one or more merchants who have agreed to make a contribution to a charity associated with an Automated Cause Marketing (ACM) program when an electronic transaction is conducted with the merchant (“the member may access and authenticate with the mobile ACM program and be provided with a link to a web page to search merchants for rewards based on merchant name. The member may optionally filter the search by business category or minimum contribution percentage,” [0152]); and
a percentage of the transaction that each of the one or more merchants has agreed to contribute to the charity associated with the ACM program (“minimum contribution percentage,” [0152]);
sending the contribution communication (results of search) for delivery to a mobile communication device associated with the customer profile (“profile,” [0043])([0152]);
receiving, at least one transaction communication (“link to view the merchant’s location and rewards as well as…,” [0152]), the at least one transaction communication including:
data (“information relating to the member’s transactions at the merchant,” [0152]) associated with an electronic transaction involving a payment identifier associated with the customer profile ([0127] and [0152]);
the identity of one said merchant (“The ACM program may provide a link to view the merchant's location and rewards as well as contribution information relating to the member's transactions at the merchant” [0152]); and
the corresponding said percentage of the electronic transaction that the one said merchant has agreed to contribute to the charity associated with the ACM program (“contribution information,” [0152]).
Tietzen does not directly disclose
initiating signals to cause a trigger handler to establish a trigger condition for initiating a feedback acquisition based on the data associated with the electronic transaction; and
upon detection of the trigger condition, initiating signals to cause an input device to receive feedback input.
Scipioni teaches 
initiating signals to cause a trigger handler to establish a trigger condition (“a pre-determined event or condition,” [0015]) for initiating a feedback acquisition based on the data associated with the electronic transaction (“receive communications from the user regarding ratings about the purchases promptly,”  “hardware processors can be operable to provide communications that send feedback regarding the user's ratings about the purchases to the merchant after occurrence of a pre-determined event or condition” [0015]); and
upon detection of the trigger condition, initiating signals to cause an input device (“one or more hardware processors,” [0015]) to receive feedback input (“communications from the user regarding ratings about the purchases promptly,” [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tietzen by the features of Scipioni and in particular to include in Tietzen the features of initiating signals to cause a trigger handler to establish a trigger condition for initiating a feedback acquisition based on the data associated with the electronic transaction; and upon detection of the trigger condition, initiating signals to cause an input device to receive feedback input, as taught by Scipioni.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002]).

As to Claim 10, the Tietzen/Scipioni combination discloses as discussed above.  Scipioni teaches wherein the trigger condition is satisfied when at least one processor on a mobile communication device associated with the customer profile receives signals indicating that a .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Dragt (US 2010/0324977 A1)(“Dragt”).

As to Claim 11, the Tietzen/Scipioni combination discloses as discussed above.
Tietzen does not directly disclose wherein the signals indicating that the location of the mobile communication device is leaving include: signals indicating that the mobile communication device has paired with a vehicle device or an electric charger.
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has paired with a vehicle device or an electric charger (“Bluetooth sync between a mobile device and an automobile),” [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni combination the signals indicating that the mobile communication device has paired with a vehicle device or an electric charger as taught by Dragt.  A person having 

As to Claim 12, the Tietzen/Scipioni combination discloses as discussed above.
Tietzen does not directly disclose wherein the signals indicating that the location of the mobile communication device is leaving include: signals indicating that the mobile communication device has accessed a transportation or map application.
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has accessed a transportation or map application (“a search on a GPS,” [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni combination the signals indicating that the mobile communication device has accessed a transportation or map application as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 13, the Tietzen/Scipioni combination discloses as discussed above.
Tietzen does not directly disclose wherein the signals indicating that the location of the mobile communication device is leaving include: signals from a hardware location device indicating that the mobile communication device is travelling over a threshold speed, or that the 
Dragt teaches signals from a hardware location device (GPS device 215) indicating that the mobile communication device (mobile asset 200) is travelling over a threshold speed (“threshold velocity,” [0073])([0073]), or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold ([0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni combination the signals from a hardware location device indicating that the mobile communication device is travelling over a threshold speed, or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Grossman et al. (US 2013/0132156 A1)(“Grossman”).

As to Claim 14, the Tietzen/Scipioni combination discloses as discussed above.
Tietzen does not directly 
Grossman teaches a trigger condition is satisfied when a feedback (“electronic consumer survey,” [0010]) acquisition delay (“time delay,” [0010]) has elapsed (“the electronic consumer survey can be transmitted after a time delay,” [0010]), the feedback acquisition delay based on data (“completion of the financial transaction,” [0010]) associated with an electronic transaction ([0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Grossman and in particular to include in the trigger condition of the Tietzen/Scipioni combination the feature wherein the trigger condition is satisfied when a feedback acquisition delay has elapsed, the feedback acquisition delay based on at data associated with the electronic transaction as taught by Grossman.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing consumers with a survey at a relevant and opportunistic time” (Grossman, [0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Grossman and Reisman (US 7,406,436 B1)(“Resiman”).

As to Claim 15, the Tietzen/Scipioni/Grossman combination discloses as discussed above.
Tietzen does not directly 
Reisman teaches wherein the feedback acquisition delay is based at least in part on an identifier identifying a product or service, or a class of the product or service associated with the electronic transaction (C.16, L.26-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Grossman combination by the feature of Reisman and in particular to include in the feedback acquisition delay of the Tietzen/Scipioni/Grossman combination the feature wherein the feedback acquisition delay is based at least in part on an identifier identifying a product or service, or a class of the product or service associated with the electronic transaction as taught by Reisman.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing consumers with a survey at a relevant and opportunistic time” (Grossman, [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Grossman and Luff (US 2009/0150217 A1)(“Luff”).

As to Claim 16, the Tietzen/Scipioni/Grossman combination discloses as discussed above.
Tietzen does not directly disclose wherein the feedback acquisition delay is based at least in part on timing information in a feedback history of the customer profile.
Luff teaches wherein the feedback acquisition delay (“delayed,” [0081]) is based at least in part on timing information in a feedback history of the customer profile (“respondent's historical behavior patterns/availability,” [0081])([0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Grossman combination by the feature of Luff and in .

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir et al. (US 2004/0006478 Al)(“Alpdemir”).

As to Claim 17, the Tietzen/Scipioni combination discloses as discussed above.
Scipioni teaches
receiving feedback signals representing feedback audio received at an audio input device of the mobile device associated with the customer profile (“An optional audio input/ output component 205 may also be included to allow a user to use voice for inputting information by converting audio signals.” [0035]), and
storing the speech signals on a data storage device (Fig.2 and [0036]).
Tietzen does not directly disclose generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile.
Alpdemir teaches generating with a text to speech processor (“text-to-speech processor,” [0051]) request signals representing request audio for communicating one or more feedback 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Alpdemir and in particular to include in the Tietzen/Scipioni combination the feature generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile as taught by Alpdemir.  A person having ordinary skill in the art would have been motivated to combine these features because it would help a user “interact with the system with the utmost ease and simplicity” (Alpdemir, [0096]).

As to Claim 19, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.  Scipioni teaches generating response signals representing response audio for communicating a recorded audio response to the feedback audio to the mobile device associated with the customer profile ([0035]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir and Flockhart et al. (US 2010/0278318 A1)(“Flockhart”).

As to Claim 18, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.
Tietzeb does not directly 
determining an emotion associated with the feedback audio based on the feedback signals; and
ordering the feedback audio in a review queue based on the determined emotion.
Flockhart teaches
determining an emotion (“emotion,” [0024]) associated with the feedback audio based on the feedback signals ([0024]); and
ordering the feedback audio in a review queue based on the determined emotion ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir combination by the features of Flockhart and in particular to include in the Tietzen/Scipioni/Alpdemir combination the features of determining, with the at least one processor, an emotion associated with the feedback audio based on the feedback signals; and ordering the feedback audio in a review queue based on the determined emotionas taught by Flockhart.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “select the treatment that it provides to the [customer],” (Flockhart, [0005]).

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir.


As to Claim 21, Tietzen discloses a computer-implemented method performed by an Internet server hardware system for managing feedback communications (“feedback,” [0147]”) in a network of computing resources in connection with electronic transactions between 
receiving at least one request (search and filter of search, [0152]) for a contribution communication identifying:
each of one or more merchants who have agreed to make a contribution to a charity associated with an Automated Cause Marketing (ACM) program when an electronic transaction is conducted with the merchant (“the member may access and authenticate with the mobile ACM program and be provided with a link to a web page to search merchants for rewards based on merchant name. The member may optionally filter the search by business category or minimum contribution percentage,” [0152]); and
a percentage of the transaction that each of the one or more merchants has agreed to contribute to the charity associated with the ACM program (“minimum contribution percentage,” [0152]);
sending the contribution communication (results of search) for delivery to a mobile communication device associated with the customer profile (“profile,” [0043])([0152]);
receiving, at least one transaction communication (“link to view the merchant’s location and rewards as well as…,” [0152]), the at least one transaction communication including:
data (“information relating to the member’s transactions at the merchant,” [0152]) associated with an electronic transaction involving a payment identifier associated with the customer profile ([0127] and [0152]);
the identity of one said merchant (“The ACM program may provide a link to view the merchant's location and rewards as well as contribution information relating to the member's transactions at the merchant” [0152]); and
the corresponding said percentage of the electronic transaction that the one said merchant has agreed to contribute to the charity associated with the ACM program (“contribution information,” [0152]).
Tietzen does not directly disclose
initiating signals to cause a trigger handler to establish a trigger condition for initiating a feedback acquisition based on the data associated with the electronic transaction, wherein the trigger condition is satisfied when:
at least one processor on a mobile communication device associated with the customer profile receives signals indicating that a location of the mobile communication device is leaving a location associated with the electronic transaction; and
a feedback acquisition delay has elapsed, the feedback acquisition delay based on at the data associated with the electronic transaction;
upon detection of the trigger condition, initiating signals to cause an input device to receive feedback input;
generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile.
Scipioni teaches 
initiating signals to cause a trigger handler to establish a trigger condition for initiating a feedback acquisition based on the data associated with the electronic transaction (“receive communications from the user regarding ratings about the purchases promptly,”  “hardware processors can be operable to provide communications that send feedback regarding the user's ratings about the purchases to the merchant after occurrence of a pre-determined event or condition” [0015]), wherein the trigger condition is satisfied when:
at least one processor on a mobile communication device associated with the customer profile receives signals indicating that a location of the mobile communication device is leaving a location associated with the electronic transaction (“the user leaving the merchant or exiting the place of business ( e.g., the user leaves the restaurant after rating a serving person but before the rating is sent as part of the feedback to the merchant). Exiting may be determined manually by the user, for example, by entering some information on the user mobile device, or automatically by the mobile device or merchant device, for example, through the use of technology such as relative positions----e.g., using global positioning system (GPS)--ofthe mobile device and merchant device or determining, for example, that the mobile device is out of WiFirange of the merchant device,” [0015]); and
a feedback acquisition delay has elapsed, the feedback acquisition delay based on at the data associated with the electronic transaction (“expiration of a pre-determined period of time,” [0015]); and
upon detection of the trigger condition, initiating signals to cause an input device (“one or more hardware processors,” [0015]) to receive feedback input (“communications from the user regarding ratings about the purchases promptly,” [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tietzen by the features of Scipioni and in particular to include in Tietzen the features of initiating signals to cause a trigger handler to establish a trigger condition for initiating a feedback acquisition based on the data associated with the electronic transaction, wherein the trigger condition is satisfied when: at least one processor on a mobile communication device associated with the customer profile receives signals indicating that a location of the mobile communication device is leaving a location associated with the electronic transaction; and a feedback acquisition delay has elapsed, the feedback acquisition delay based on at the data associated with the electronic transaction; and upon detection of the trigger condition, initiating signals to cause an input device to receive feedback input, as taught by Scipioni.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing prompt and detailed ratings with controlled feedback to merchants (including providers of services) from a consumer mobile device” (Scipioni, [0002]).

Alpdemir teaches generating with a text to speech processor (“text-to-speech processor,” [0051]) request signals representing request audio for communicating one or more feedback 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni combination by the feature of Alpdemir and in particular to include in the Tietzen/Scipioni combination the feature of generating with a text to speech processor request signals representing request audio for communicating one or more feedback requests on an audio output device of a mobile device associated with the customer profile, as taught by Alpdemir.  A person having ordinary skill in the art would have been motivated to combine these features because it would help a user “interact with the system with the utmost ease and simplicity” (Alpdemir, [0096]).

As to Claim 28, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.  Tietzen further discloses a non-transient computer readable medium comprising software instructions executed by the Internet server hardware system to perform the steps of the computer-implemented method as defined in Claim 21 (“computer program comprising computer instructions which when loaded on a server computer…,” [0014]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir and Dragt.

As to Claim 22, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.
Tietzen does not directly 
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has paired with a vehicle device or an electric charger (“Bluetooth sync between a mobile device and an automobile),” [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni/Alpdemir combination the signals indicating that the mobile communication device has paired with a vehicle device or an electric charger as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would facilitate “a user [to] review stored promotional information at the user's convenience” (Dragt, [0078]).

As to Claim 23, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.
Tietzen does not directly disclose wherein the signals indicating that the location of the mobile communication device is leaving include: signals indicating that the mobile communication device has accessed a transportation or map application.
Dragt teaches signals indicating that the mobile communication device (mobile asset 200) has accessed a transportation or map application (“a search on a GPS,” [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni/Alpdemir combination the signals indicating that the mobile communication device has accessed a transportation or map application as taught by 

As to Claim 24, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.
Tietzen does not directly disclose wherein the signals indicating that the location of the mobile communication device is leaving include: signals from a hardware location device indicating that the mobile communication device is travelling over a threshold speed, or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold distance.
Dragt teaches signals from a hardware location device (GPS device 215) indicating that the mobile communication device (mobile asset 200) is travelling over a threshold speed (“threshold velocity,” [0073])([0073]), or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold distance ([0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir combination by the feature of Dragt and in particular to include in the signals indicating that the location of the mobile communication device is leaving of the Tietzen/Scipioni/Alpdemir combination the signals from a hardware location device indicating that the mobile communication device is travelling over a threshold speed, or that the location of the mobile communication device is further from the location associated with the electronic transaction than a threshold as taught by Dragt.  A person having ordinary skill in the art would have been motivated to combine these features because this would .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir, Dragt, and Reisman.

As to Claim 25, the Tietzen/Scipioni/Alpdemir/Dragt combination discloses as discussed above.
Tietzen does not directly disclose wherein the feedback acquisition delay is based at least in part on an identifier identifying a product or service, or a class of the product or service associated with the electronic transaction.
Reisman teaches wherein the feedback acquisition delay is based at least in part on an identifier identifying a product or service, or a class of the product or service associated with the electronic transaction (C.16, L.26-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir/Dragt combination by the feature of Resiman and in particular to include in the feedback acquisition delay of the Tietzen/Scipioni/Alpdemir/Dragt combination the feature wherein the feedback acquisition delay is based at least in part on an identifier identifying a product or service, or a class of the product or service associated with the electronic transaction as taught by Reisman.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing consumers with a survey at a relevant and opportunistic time” (Grossman, [0003]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir, Dragt, and Luff.

As to Claim 26, the Tietzen/Scipioni/Alpdemir/Dragt combination discloses as discussed above.
Tietzen does not directly disclose wherein the feedback acquisition delay is based at least in part on timing information in a feedback history of the customer profile.
Luff teaches wherein the feedback acquisition delay (“delayed,” [0081]) is based at least in part on timing information in a feedback history of the customer profile (“respondent's historical behavior patterns/availability,” [0081])([0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir/Dragt combination by the feature of Luff and in particular to include in the feedback acquisition delay of the Tietzen/Scipioni/Alpdemir/Dragt combination the feature wherein the feedback acquisition delay is based at least in part on timing information in a feedback history of the customer profile as taught by Luff.  A person having ordinary skill in the art would have been motivated to combine these features because it would help in “providing consumers with a survey at a relevant and opportunistic time” (Grossman, [0003]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tietzen in view of Scipioni and further in view of Alpdemir and Flockhart.

As to Claim 27, the Tietzen/Scipioni/Alpdemir combination discloses as discussed above.
Tietzen do not directly 
determining an emotion associated with the feedback audio based on the feedback signals; and
ordering the feedback audio in a review queue based on the determined emotion.
Flockhart teaches
determining an emotion (“emotion,” [0024]) associated with the feedback audio based on the feedback signals ([0024]); and
ordering the feedback audio in a review queue based on the determined emotion ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tietzen/Scipioni/Alpdemir combination by the features of Flockhart and in particular to include in the Tietzen/Scipioni/Alpdemir combination the features of determining an emotion associated with the feedback audio based on the feedback signals; and ordering the feedback audio in a review queue based on the determined emotion as taught by Flockhart.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “select the treatment that it provides to the [customer],” (Flockhart, [0005]).

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation 11.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
computer readable medium: a transitory propagated signal medium, e.g. carrier wave. See Aggarwal et al. (U.S. 7,711,586 B2) describing “computer and/or machine readable media [as] ... other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.); etc.” C.3, L.39-L.46; Crawford (U.S. 7,587,502 B2) describing a “computer readable medium” as wireless communications media in “a carrier wave.” C.4, L.13-L.25; and Dunphy et al. (U.S. 6,484,182 B1) describing how a “computer program product is carried by a medium readable by a computer (e.g. a carrier wave signal) . . . .” C.2, L.58-L.60.
percentage: a proportion expressed as per cent of a whole. The Penguin English Dictionary, edited by R. E. Allen. 3rd ed. Penguin, 2007. https://search.credoreference.com/content/entry/penguineng/percentage/0?institutionId=743
transient: adj. 1. Fleeting, temporary, or unpredictable. Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Response to Arguments
Applicant's arguments filed on the November 2020 Remarks have been considered and addressed below where still applicable.
On page 9 of the November 2020 Remarks, Applicant states in regard to the 35 U.S.C. 112(b) rejections, “[a]mendments to the claims now pending more particularly point out and distinctly claim that which the Applicant regards as the invention. The Applicant respectfully submits that these amendments obviate the rejections and respectfully request withdrawal of the rejections;” however, the claim language corresponding to the rejections in question was not amended.  A review of the claims shows that the rejections still apply.  Therefore, those rejections still remain.
On page 9 of the November 2020 Remarks, Applicant states “[r]egarding novelty and obviousness, the art applied to reject the previously pending claims discloses many features of the claims as amended and now pending but fails to teach the recited combinations. The limitations lacking in art applied in the Office Action, in combination with the other claimed limitations, are novel and unobvious.”  Applicant does not otherwise point out specific issues with the rejections or if there are issues with specific references.  Although some of the current rejections rely on previously applied references, all of the claims depend on new base references.  Therefore, since Applicant did not specifically point out any specific deficiencies with the previously applied art; the arguments are unpersuasive with respect to the previously applied art and moot with respect to the newly applied art.
On page 10 of the November 2020 Remarks, Applicant argues “[r]ecognition of the processing of the transactions is made by way of a computer-implemented method performed by an Internet server executing software to enable a loyalty system operable via the Internet to engage in real time data communications with cardholders and merchants. Applicant respectfully asserts that this improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and is therefore not abstract in 
On page 11 of the November 2020 Remarks, Applicant argues “the present claims improve the technological processes associated with data generated from the processing of transactions conducted by purchasers with merchants. Applicant does not believe that the CFAC is applying any particular test on the technology when determining whether there is an improvement in a technological process (Bascom was data filtering, MCRO was lip synching, and NVIDIA was data classification).  Furthermore, the claims are limited to a specific implementation and a genus associated with transaction processing that requires a specific implementation, such that the claims as presented are not preemptive of transaction processing technologies generally and are not abstract in accordance with MCRO.”  The Examiner respectfully disagrees that the claims improve or even contemplate to solve some problem rooted in the actual computing or processing of data because the claimed computations amount to receiving and sending data on computers which are already capable of such functions.
On page 11 of the November 2020 Remarks, Applicant argues “Independent Claims 9, 20, and 21 are patent eligible because the particular ordered combination of elements recited in these claims are used to establish a connection with an Internet server hardware system in an unconventional manner for the processing of data generated from the processing of transactions conducted by purchasers with merchants. In light of the case of BASCOM, this particular arrangement provides an improvement and transforms the abstract idea (i.e., a method for processing data for purchase transactions) into a patent eligible application of the abstract idea 
On page 11 of the November 2020 Remarks, Applicant argues “Independent Claims 9, 20, and 21 are not drawn to a computer program per se but rather are directed to an Internet server hardware system. One skilled in the art would understand that an Internet server hardware system is not mere program/software code, but rather an electrical system with power and data interconnects, and hardware configured to perform certain functions such as communicate and store data and process information in predetermined ways. While some of the functionality of the Internet server hardware system may be dictated by program/software code, that code itself cannot perform the functions of the Internet server hardware system recited in the claims.”  The Examiner did not reject those claims as being directed to computer program per se.  

Conclusion
The prior art made of record and not relied upon:
Neubert et al. (US 2014/0278971 A1)(“Neubert”) titled “CAUSE-BASED MARKETING SYSTEM” is considered pertinent to applicant's disclosure because it describes “A system for cause-based marketing including an interface to communicate with registered merchants, causes and users, a memory to store data associated with activities of the registered merchants, causes and users, and at least one processor coupled to said interface and said memory, said at least one processor configured to: facilitate each registered user to associate with one or more of the registered causes; facilitate each registered user to view offers of donation from registered merchants to the 
Cunningham et al. (US 8,090,615 B1)(“Cunningham”) is considered pertinent to applicant's disclosure because it describes CONTROLLED OFFER REDEMPTION SYSTEM WITH DYNAMIC COOPERATIVE AND CHARITABLE OFFER MANAGEMENT (Title).
Applicant's amendment filed on November 24, 2020, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        March 21, 2021

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        2 Also available at https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20
        3 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).
        4 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.
        5 See Flook, 437 U.S. at 594; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). But see Examples 3 (AI-3: digital image processing) and 25 (rubber manufacturing).
        6 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI-4: global positioning system).
        7 See Content Extraction, 776 F.3d at 1358 (optical character recognition).
        8 See Alice Corp., 134 S. Ct. at 2359 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716 (updating an activity log).
        9 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.
        10 See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the  routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
        11 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.